2015 WI 4

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2012AP2695-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Khaja M. Din, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Khaja M. Din,
                                  Respondent-Appellant.



                              DISCIPLINARY PROCEEDINGS AGAINST DIN

OPINION FILED:          January 22, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
       For the respondent-appellant, there were briefs by Claude
J. Covelli and Boardman & Clark LLP, Madison.




       For the complainant-respondent, there was a brief by Robert
Krohn and Roethe Pope Roethe LLP, Edgerton.
                                                                            2015 WI 4
                                                                   NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.     2012AP2695-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Khaja M. Din, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
             Complainant-Respondent,
                                                                   JAN 22, 2015
       v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Khaja M. Din,

             Respondent-Appellant.




       ATTORNEY       disciplinary      proceeding.         Attorney         publicly

reprimanded.



       ¶1    PER     CURIAM.    Attorney   Khaja       M.    Din     appeals       that

portion     of   a   revised   report   filed   by     referee      John     Nicholas

Schweitzer on April 9, 2014, recommending that Attorney Din be

publicly reprimanded for eight counts of misconduct involving

four   clients.        Attorney   Din   does    not     appeal      the     referee's

findings of fact or conclusions of law, but argues that his

misconduct warrants a private, rather than a public, reprimand.
                                                                         No.     2012AP2695-D



     ¶2        After careful review of the matter, we agree with the

referee    that       the    appropriate      discipline          for    Attorney     Din's

misconduct      is    a     public    reprimand.           We   also    agree     with   the

referee's       recommendation         that       Attorney      Din     pay    $14,250    in

restitution, and we agree that Attorney Din should pay one-half

of the total costs of this proceeding, or $10,003.65.1

     ¶3        Attorney Din was licensed to practice law in Wisconsin

in 2007 and practices in Chicago in the area of immigration law.

He has not previously been the subject of discipline.

     ¶4        On December 11, 2012, the Office of Lawyer Regulation

(OLR) filed a complaint alleging 28 counts of misconduct with

respect    to    Attorney       Din's      handling        of    six    client     matters.

Attorney Din filed an answer to the complaint on February 15,

2013.     The referee was appointed on March 28, 2013.

     ¶5        The    OLR    filed    an   amended        complaint     on     October   28,

2013, alleging 12 counts of misconduct with respect to Attorney

Din's handling of four client matters.                          Attorney Din filed an

answer to the amended complaint on November 18, 2013.
     ¶6        On December 23, 2013, the parties filed a stipulation

and no contest plea whereby the OLR voluntarily dismissed four

counts of the amended complaint and Attorney Din withdrew his

answer    to    the    amended       complaint      and    pled   no    contest     to   the

remaining eight counts, as amended by the OLR in the parties'

stipulation.          The parties jointly recommended that the referee

     1
       The supplemental statement of costs filed in this matter
shows total costs of $20,007.30 as of July 28, 2014.


                                              2
                                                                           No.    2012AP2695-D



determine      that       the   appropriate          sanction      in    the   matter        be    a

private reprimand and restitution in the amount of $13,250.

       ¶7     The referee issued his report on February 13, 2014.

Attorney      Din    filed      a    motion      for   reconsideration           or,    in    the

alternative,        for    relief        from    the   stipulation        and    no    contest

plea.       The referee issued a revised report on April 9, 2014.

       ¶8     The first instance of client misconduct discussed in

the      referee's         revised         report          involved       Attorney        Din's

representation of A.N.               A.N. was interested in opening a martial

arts club in Tomah.             She wanted to employ a Philippine national

as a martial arts instructor.                    The man did not have permission

to    work    in    the    United        States,     and    A.N.    was   looking       for       an

immigration attorney to advise her concerning bringing him to

Tomah to work.

       ¶9     A.N.      spoke       by    telephone        with    Attorney      Din,     whose

office at the time was in Madison, on February 5, 2010, and she

informed him of her desire to employ the man.                              When A.N. told

Attorney Din that the man was a former Philippines national
player       and    a     judge      of     karate      tournaments,           Attorney       Din

recommended that A.N. pursue obtaining an O-1 visa, for people

who     possess      extraordinary           ability        in     the    sciences,       arts,

education, business, or athletics.

       ¶10    Subsequent to the telephone call, Attorney Din mailed

A.N. a flat fee agreement under which she was to pay $2,250

immediately and the balance "at the point of submitting work:

for a total fee of $4,500."                     A.N. signed the fee agreement and
made a $2,250 payment by credit card.                         After that, she sent in
                                                 3
                                                                 No.     2012AP2695-D



documents that she believed would assist in obtaining an O-1

visa.

    ¶11     A.N. and Attorney Din met in late July 2010, at which

point Attorney Din suggested an L visa be pursued.                       An L visa

involved    intercompany     transfer       of   an   employee.         A.N.    told

Attorney Din she did not think the L visa was an option.                        A.N.

explained that an H2-B visa appeared appropriate, and Attorney

Din indicated that the documentation previously submitted was

satisfactory for that purpose.               Attorney Din told A.N. they

would need to enter into a new fee agreement and an additional

$3,750 would have to be paid.           Attorney Din told A.N. he would

have the H2-B paperwork ready by August 6, 2010.

    ¶12     A.N. signed a second fee agreement for a flat fee of

$3,750    and   paid   $2,000.   A.N.       never     received    the     H2-B visa

certificate, any accounting of the hours or activities Attorney

Din invested in the case, or any refund of unearned fees.

    ¶13     The   parties'    stipulation        averred,   and        the   referee

found,    the   following    counts   of     misconduct     with       respect    to
Attorney Din's representation of A.N.:

         [Count One] By charging and accepting significant
    fees in [A.N.'s] matter without performing sufficient
    useful work on [A.N.'s] case, [Attorney] Din collected
    an unreasonable fee, in violation of SCR 20:1.5(a).2
    2
         SCR 20:1.5(a) provides:

         A lawyer shall not make an agreement for, charge,
    or collect an unreasonable fee or an unreasonable
    amount for expenses. The factors to be considered in
    determining the reasonableness of a fee include the
    following:
                                                                        (continued)
                                        4
                                                     No.   2012AP2695-D


         [Count Two] By failing to show that he had done
    sufficient work on [A.N.'s] immigration matter, yet
    failing to refund payments, [Attorney] Din failed to
    return unearned fees, in violation of SCR 20:1.16(d).3
    ¶14    The second client matter discussed in the referee's

revised report involved Attorney Din's representation of E.A-S.,

a native of Mexico who moved to the United States in 1991.          He


         (1) the time and labor required, the novelty and
    difficulty of the questions involved, and the skill
    requisite to perform the legal service properly;

         (2) the likelihood, if apparent to the client,
    that the acceptance of the particular employment will
    preclude other employment by the lawyer;

         (3) the fee customarily charged in the locality
    for similar legal services;

           (4) the amount involved and the results obtained;

         (5) the time limitations imposed by the client or
    by the circumstances;

         (6) the nature and length      of   the   professional
    relationship with the client;

         (7) the experience, reputation, and ability of
    the lawyer or lawyers performing the services; and

           (8) whether the fee is fixed or contingent.
    3
        SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.


                                   5
                                                                         No.       2012AP2695-D



returned to Mexico for a year and returned to the U.S. illegally

in 1996.     He has never had permission to reside in the U.S.

      ¶15    E.A-S. and his spouse sought Attorney Din's assistance

in adjusting E.A-S.'s status from that of an illegal alien to a

permanent resident or U.S. citizen, based on his marriage.                                  On

May 26, 2010, E.A-S. entered into a fee agreement with Attorney

Din by which E.A-S. agreed to pay a flat fee of $2,500 in

exchange     for    the    preparation          and    filing      of    a     family-based

petition.     Additional fees would be required if E.A-S. sought a

hardship waiver.          E.A-S. paid Attorney Din the $2,500 that day.

      ¶16    In June of 1010, Attorney Din's paralegal contacted

E.A-S.'s spouse to advise that Attorney Din did not have all the

documents needed and that it was essential he obtain a copy of

E.A-S.'s I-94 document.             The paralegal was told that E.A-S. did

not   have   an    I-94.         Soon       thereafter,    Attorney          Din    contacted

E.A-S. and requested additional legal fees of $3,000 due to the

fact that Attorney Din would need to seek a hardship waiver on

E.A-S.'s behalf.
      ¶17    On    June    29,    2010,       E.A-S.    and   his       spouse      met    with

Attorney     Din   and     signed       a    second    flat   fee       agreement,        which

called      for    additional       legal          services     consisting           of     the

preparation of a hardship waiver for overstay in the United

States.      E.A-S. told Attorney Din he would pay $1,500 of the

$3,000 fee and would pay the balance the following afternoon.

      ¶18    On    July    2,    2010,       E.A-S.'s     spouse    requested         a    full

refund of the $4,000 paid to Attorney Din as of that date.
Attorney Din and E.A-S.'s spouse spoke by telephone on July 2,
                                               6
                                                                         No.     2012AP2695-D



at which time Attorney Din advised he would not refund any money

to   E.A-S.         A    request    was    made    for   copies     of    any        paperwork

Attorney Din's office had generated.                     Attorney Din said that by

early the next week he would send E.A-S. an itemization of his

work performed and an explanation as to why he was not returning

any part of a fee.

      ¶19     On July 9, 2010, Attorney Din wrote to E.A-S. saying

he had performed six hours and 50 minutes of work and that he

considered the $4,000 flat fee fully earned.                        On July 14, 2010,

E.A-S.    sent      Attorney       Din    another    request     asking        for     a   full

refund of fees.

      ¶20     The       parties'    stipulation       averred,      and        the    referee

found,    the    following         counts     of    misconduct      with        respect      to

Attorney Din's representation of E.A-S.:

           [Count   Four]    By   charging    and   accepting
      significant fees in [E.A-S.'s] matter without any
      showing that he performed sufficient useful work on
      [E.A-S.'s]   case,   [Attorney]    Din   collected   an
      unreasonable fee, in violation of SCR 20:1.5(a).

           [Count Five] By failing to show that he had done
      sufficient useful work on [E.A-S.'s] immigration
      matter, yet refusing a request for a refund of
      payments, [Attorney] Din failed to return unearned
      fees, in violation of SCR 20:1.16(d).
      ¶21     The       third   client     matter    discussed      in    the        referee's

revised     report         involved       Attorney       Din's    representation             of

F.J.C-L., a native of Mexico who resided in Dane County but did

not have permission to reside in the U.S.                         On July 17, 2009,

Attorney Din and F.J.C-L. signed a fee agreement under which
Attorney      Din       agreed     to     represent      F.J.C-L.    in        filing       and

                                              7
                                                                             No.     2012AP2695-D



appearing in court for a cancellation of removal.                                  Attorney Din

asked for payment of a $6,000 advanced flat fee.                               F.J.C-L. paid

Attorney Din $3,000 on July 17, 2009.

       ¶22   By     mid-September          2009,       F.J.C-L.        had     submitted       to

Attorney Din all the documents Attorney Din had requested of him

for    filing      the    immigration      petition.            On     October       15,    2009,

Attorney Din and F.J.C-L. signed a second fee agreement, the

terms of which were essentially the same as the first one.                                     On

October 16, 2009, F.J.C-L. provided Attorney Din with a check

for $1,010, which included funds for the filing fee for the

immigration petition.              At the time that F.J.C-L. provided the

check, Attorney Din told him that the petition was ready to

file.

       ¶23   In November of 2009, F.J.C-L. asked Attorney Din to

return the $1,010 because he was short on money.                                   He informed

Attorney     Din    he    would     give    him      that     amount     back       within    two

weeks.       Attorney       Din    complied         with     F.J.C-L.'s       request.         In

December of 2009, F.J.C-L. contacted Attorney Din to advise him
that    he   had    the    $1,010       again       ready    for     him.      Attorney       Din

informed F.J.C-L. that he did not intend to do anything further

with F.J.C-L.'s case.             F.J.C-L. asked for a refund of the $3,000

in fees he had paid up to the time Attorney Din filed the

petition.       Attorney Din provided no evidence of doing any legal

work for F.J.C-L.            Ultimately, Attorney Din told F.J.C-L. that

the $3,000 fee had been earned.                     On July 7, 2010, F.J.C-L. filed

an    application        with     the   Wisconsin           Lawyers'    Fund        for    Client


                                                8
                                                                      No.     2012AP2695-D



Protection (Fund), requesting the return of the $3,000 advanced

fee.    The Fund approved the claim and paid F.J.C-L. $3,000.

       ¶24    The    parties'    stipulation       averred,       and       the    referee

agreed,      that    Attorney    Din    committed       the    following          count     of

misconduct with respect to his representation of F.J.C-L.:

            [Count Six] By charging and accepting $3,000 in
       [F.J.C-L.'s] matter without performing or showing he
       had performed sufficient useful work for [F.J.C-L.],
       [Attorney] Din collected an unreasonable fee, in
       violation of SCR 20:1.5(a).
       ¶25    The    final    client    matter    discussed      in     the       referee's

revised report involved Attorney Din's representation of K.F.

On November 19, 2010, K.F. and his father hired Attorney Din to

prepare      an    investor   visa     petition   for    the    father,       who      is    a

citizen of Iran.         The father wanted to invest in a business in

the U.S. with his son.                 Attorney Din charged a flat fee of

$8,000 to prepare the visa petition.                The fee agreement provided

for payment of an additional $2,500 to SB Consulting Group, Inc.

for preparation of a business plan.                 K.F. paid $7,500 with the

remaining $3,000 to be paid upon completion of the business

plan.

       ¶26    On October 12, 2011, the OLR received a grievance from

K.F. against Attorney Din.             In response, Attorney Din claimed he

had completed all the necessary work in a timely fashion.                                   In

response to the OLR's request for a copy of his entire file,

Attorney      Din    provided    some       paperwork    but    produced          no   work

product      and    no   draft    of    a    business     plan,       completed        visa




                                             9
                                                           No.        2012AP2695-D



application,     or   any   other     document       related     to     a     visa

application.

    ¶27    The   parties'   stipulation       averred,   and     the     referee

agreed,   that   Attorney   Din   committed    the    following       counts   of

misconduct with respect to his representation of K.F.:

         [Count Seven] By           failing to consult with             his
    clients regarding the         appropriate visa to pursue            for
    [K.F.'s] father and            how to best accomplish               the
    transfer of funds for         their business, [Attorney]            Din
    violated SCR 20:1.2(a)4       and SCR 20:1.4(a)(2).5

         [Count Ten] By collecting $5,000.00 from his
    clients, yet not being able to show sufficient
    relevant work in furtherance of his clients' goals,
    [Attorney] Din collected an unreasonable fee, in
    violation of SCR 20:1.5(a).

         [Count Eleven] By failing to refund unearned
    fees, when he could submit no evidence of appropriate


    4
        SCR 20:1.2(a) provides:

          Subject to pars. (c) and (d), a lawyer shall
    abide    by  a  client's   decisions  concerning   the
    objectives of representation and, as required by
    SCR 20:1.4, shall consult with the client as to the
    means by which they are to be pursued. A lawyer may
    take such action on behalf of the client as is
    impliedly authorized to carry out the representation.
    A lawyer shall abide by a client's decision whether to
    settle a matter. In a criminal case or any proceeding
    that could result in deprivation of liberty, the
    lawyer shall abide by the client's decision, after
    consultation with the lawyer, as to a plea to be
    entered, whether to waive jury trial and whether the
    client will testify.
    5
       SCR 20:1.4(a)(2) provides that a lawyer shall "reasonably
consult with the client about the means by which the client's
objectives are to be accomplished."


                                     10
                                                                         No.     2012AP2695-D


    sufficient legal work he performed himself, [Attorney]
    Din violated SCR 20:1.16(d).
    ¶28      The    referee's      revised      report       noted    that       Thomas    C.

Hochstatter was deposed as an expert witness on immigration law,

and he expressed the opinion that Attorney Din did provide some

useful work for all of the grievants, but not sufficient work to

justify     the     full    fees      that      were        charged      and         retained.

Hochstatter's       testimony      indicated          that    Attorney         Din     should

refund $3,750 to A.N., $2,500 to E.A-S., $2,000 to F.J.C-L., and

$5,000 to K.F.

    ¶29      The referee noted that by pleading no contest to the

eight charges, the OLR's burden of proof was satisfied and no

further     proof    or    analysis      of     the    elements       of       the    alleged

offenses     was    necessary.          The     referee      also     noted       that    the

parties, in the stipulation and no contest plea, agreed that the

referee may use the allegations of the amended complaint as an

adequate factual basis in the record for a determination of

misconduct.        Accordingly, the referee found that the OLR proved

the eight counts of misconduct to which Attorney Din pled no
contest.

    ¶30      The referee said the only substantive issues remaining

were the appropriate amount of discipline, including the amount

of restitution, and costs.               Although the parties' stipulation

recommended that Attorney Din make restitution to F.J.C-L. in

the amount of $2,000, the referee pointed out that F.J.C-L.

filed   a   claim    with    the    Fund      for     the    return      of     his    $3,000
advanced    fee,    and    the   Fund    paid       him     the   full     $3,000.         The


                                           11
                                                                  No.     2012AP2695-D



referee further pointed out that the stipulation and no contest

plea stated that the payment of restitution was to be "without

prejudice to any claims held by the [Fund] as to the various

grievants, provided such claims do not duplicate the amounts of

restitution     agreed      to   herein,    and    subject   to     any     defenses

[Attorney] Din may raise to such claims."                    The referee said

there was no apparent ambiguity about the Fund's claim and,

accordingly, it was appropriate to order Attorney Din to repay

$3,000 to the Fund.         Thus, the referee recommended that Attorney

Din make restitution as follows:                  $3,750 to A.N.; $2,500 to

E.A-S.; $5,000 to K.F.; and $3,000 to the Fund.

      ¶31    With respect to the appropriate level of discipline,

the referee noted that the purposes of professional discipline

are   to    protect   the    public   from    further    misconduct          by   the

offending attorney, to deter other attorneys from engaging in

similar misconduct, and to foster the attorney's rehabilitation.

Although the parties stipulated that a private reprimand was

appropriate, the referee said that given the number of                            rule
violations and the number of charges and clients affected, a

private reprimand was not sufficient.              The referee explained:

      It is my opinion that imposing only a private
      reprimand in a case involving four violations of
      charging an unreasonable fee for three different
      clients, plus three failures to return unearned fees
      for three different clients, plus one instance of
      failing   to  consult  with  a  client,  would  fail
      adequately to impress on other attorneys the need to
      follow the rules.




                                       12
                                                                             No.     2012AP2695-D



    ¶32     The     referee      went       on     to    say     that    even       though    the

purpose    of     discipline         is    not    to     impose    punishment          per    se,

appreciating       the    unpleasant             consequences           of    unprofessional

behavior is part of rehabilitation.                        The referee said he would

seriously worry that imposing only a private reprimand would

have only minimal rehabilitative effect on Attorney Din.                                      The

referee concluded that the purposes of discipline can only be

achieved here by the imposition of a public reprimand.

    ¶33     With    respect      to        costs,       the    referee       noted    that    the

parties made a joint recommendation that Attorney Din pay one-

half of the OLR's pre-appellate costs.                           The referee noted that

this joint recommendation was based largely on the "number of

counts    charged,       contested         and     proven"       factor       set     forth    in

SCR 22.24(1m)(a), in that certain counts charged in the original

complaint    were    removed         from     the       amended     complaint         to    which

Attorney    Din    pled    no    contest.            The      referee    found       the    joint

recommendation to be reasonable and recommended that Attorney

Din pay one-half of the pre-appellate costs as filed in the
OLR's    preliminary      statement          of     costs.         In    its       supplemental

statement of costs filed on July 28, 2014, the OLR recommended

that Attorney Din also be assessed one-half of the appellate

costs.

    ¶34     Attorney Din has appealed the referee's recommendation

for a public reprimand and argues that a private reprimand is an

appropriate       sanction.               Attorney       Din     notes       that     the     OLR

voluntarily       withdrew      70    percent       of     the    counts       of    misconduct


                                              13
                                                               No.    2012AP2695-D



alleged in its original complaint and amended nearly all the

counts that remained.

    ¶35    While   Attorney    Din    acknowledges      that   this       court    is

free to impose whatever discipline it deems appropriate, he says

this court should impose a private reprimand with restitution

because:

          The conduct occurred early in Attorney Din's practice

           when he was inexperienced;

          Attorney Din provided useful services to his clients;

          The amount of fees to be refunded were matters of

           judgment;

          Attorney Din promptly and fully cooperated with the

           OLR's investigation;

          Attorney    Din    has    changed    his    practice      to    avoid   a

           recurrence of similar conduct; and

          Attorney    Din     has     no      prior    private       or    public

           discipline.

    ¶36    In spite of the fact that the parties stipulated that
the referee may use the allegations of the amended complaint as

an adequate factual basis in the record for a determination of

misconduct relating to the eight counts to which Attorney Din

entered a no contest plea, Attorney Din argues that the referee

improperly made a point of describing the withdrawn allegations.

Attorney Din says he did not admit the withdrawn allegations and

indeed denies them.      He questions why the referee would mention

the withdrawn allegations unless they played some conscious or


                                      14
                                                  No.     2012AP2695-D



unconscious role in the referee's decision to recommend a public

reprimand.

    ¶37   Attorney Din says the need to document the stage of

work completed under flat fee agreements may not be appreciated

by lawyers early in their practice.      He says an inexperienced

lawyer may not anticipate issues that arise if the lawyer's

engagement is terminated before the lawyer's work is complete.

He says these issues have been brought home to him by this

proceeding and he has taken steps to improve his practices to

avoid a recurrence of this problem in the future.       Attorney Din

acknowledges that he exercised poor judgment in failing to make

any refund to his clients, but he says the absence of bright

line rules determining the proper amount of flat fee refunds

ameliorates in some measure the severity of his conduct.

    ¶38   Attorney Din says he acknowledges his mistakes, and he

argues that a private reprimand with restitution will fulfill

the purposes of discipline.   He says:

          In today's world, the difference between a
    private and a public reprimand is no small matter,
    particularly for a lawyer early in practice. Today, a
    public reprimand is republished in a variety of
    internet and referral sources.      It is a permanent
    black mark easily accessed electronically.   A private
    reprimand provides lawyers fairly early in their
    practices with another chance without this permanent
    stigma.    A public reprimand is not necessary to
    protect the public, to deter others or to rehabilitate
    [Attorney] Din.    This proceeding has already had a
    salutary effect on [Attorney] Din's practices.       A
    private reprimand will fulfill all purposes of
    discipline and will be consistent with this Court
    [sic]   adherence   to   a   pattern   of  progressive
    discipline.

                                15
                                                                                   No.    2012AP2695-D



       ¶39    The       OLR       asserts    that       the     referee's          revised      report

addresses Attorney Din's objections to the initial report.                                          The

OLR    argues      that       a    flat     fee    agreement           does    not       excuse     the

repeated failure to return unearned fees when a lawyer fails to

complete the agreed upon services.                            The OLR says that regardless

of the description of the fee, the fact is that a lawyer must

perform the agreed upon services.                            In this matter, Attorney Din

collected       fees      from       several       clients        but       failed       to    provide

sufficient useful work for the client and then refused to refund

any fees upon the client's request.                               The OLR disagrees with

Attorney      Din's       argument        that      he       ought     to     be    afforded        some

special consideration due to the fact that the fee was a flat

fee.

       ¶40    The       OLR       acknowledges           that     it        stipulated         to   the

propriety of imposing a private reprimand, and it says it is not

backing away from that recommendation.                                However, the OLR says

that a stipulation from the parties is not binding upon the

court    as       to    sanction.            The        OLR    also     notes        that      no   two
disciplinary           matters      are     identical,          and    it     says       the   parties

submitted a good deal of authority to the referee as to the

appropriate sanction and the referee considered many cases on

the subject.

       ¶41    A    referee's          findings          of     fact     are    affirmed         unless

clearly erroneous.                 Conclusions of law are reviewed de novo.

See     In      re       Disciplinary             Proceedings           Against           Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                     The court may
impose       whatever         sanction       it     sees        fit,        regardless         of   the
                                                   16
                                                                           No.   2012AP2695-D



referee's recommendation.                    See In re Disciplinary Proceedings

Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶42        There is no showing that any of the referee's findings

of fact are erroneous.                     Accordingly, we adopt them.              We also

agree with the referee's conclusions of law that Attorney Din

violated the supreme court rules set forth above.

       ¶43        With respect to the appropriate level of discipline,

upon careful review of the matter, we agree with the referee

that    Attorney         Din's       misconduct      warrants      a    public   reprimand.

Even though Attorney Din had been practicing law for only a few

years at the time he undertook the representations that gave

rise to this case, and even though he has no prior disciplinary

history,      he       pled     no    contest    to    eight      counts    of   misconduct

involving four clients, and he does not dispute the fact that he

owes    restitution            of    $14,250.        The   misconduct      allegations    at

issue     here         are    not     insignificant,        nor    are     the   violations

technical in nature.                  Attorney Din took fees from clients and

failed to complete the agreed upon services.                             When the clients
asked for refunds, he refused to provide them.

       ¶44        The facts of this case are somewhat analogous to those

in      In        re         Disciplinary        Proceedings           Against     Grapsas,

174 Wis. 2d 816, 498 N.W.2d 400 (1993) and                             In re Disciplinary

Proceedings         Against         Halverson,    225 Wis. 2d 215,          591 N.W.2d 821

(1999).       In both of those cases, the attorneys were publicly

reprimanded for one count of failure to return unearned fees, as

well as other violations.                   Attorney Din pled no contest to four
counts       of    collecting         an    unreasonable       fee,      three   counts   of
                                                17
                                                                    No.       2012AP2695-D



failing to return unearned fees when he failed to complete the

agreed upon services, and one count of failing to consult with a

client.    We agree with the referee that a private reprimand

would unduly depreciate the seriousness of the offenses.

    ¶45    We agree with the referee that Attorney Din should be

required to make restitution in the total amount of $14,250.

Finally, we find it appropriate to reduce the amount of costs in

this case by 50 percent.           SCR 22.24(1m) notes that it is this

court's general policy, upon a finding of misconduct, to impose

all costs upon the respondent.               In appropriate cases, the court

may, in the exercise of its discretion, reduce the amount of

costs imposed upon a respondent.               The OLR's original complaint

alleged   28    counts    of     misconduct        and      sought        a     one-year

suspension.      The     amended       complaint      alleged       12        counts   of

misconduct and sought a public reprimand.                   The OLR subsequently

agreed to dismiss an additional four counts and concluded that a

private   reprimand    would     be    sufficient.       In    its        supplemental

statement of costs, filed on July 28, 2014, the OLR recommends
that 50 percent of the total costs, $10,003.65, be assessed

against Attorney Din.       We agree that assessing one-half of the

costs is appropriate under the facts of this case.

    ¶46    IT   IS     ORDERED        that    Khaja    M.     Din     is        publicly

reprimanded for professional misconduct.

    ¶47    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Khaja M. Din shall make restitution as follows:

$3,750 to A.N.; $2,500 to E.A-S.; $5,000 to K.F.; and $3,000 to
the Wisconsin Lawyers' Fund for Client Protection.
                                         18
                                                  No.     2012AP2695-D



    ¶48   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Khaja M. Din shall pay to the Office of Lawyer

Regulation one-half of the costs of this proceeding, $10,003.65.

    ¶49   IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.

    ¶50   IT IS FURTHER ORDERED that the director of the Office

of Lawyer Regulation shall advise the court if there has not

been full compliance with all conditions of this order.




                               19
    No.   2012AP2695-D




1